 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11   DAVID ANDINO, individually and on behalf of    CASE NO. 2:20-CV-01628-JAM-AC
12   all others similarly situated,
                                                    STIPULATION TO EXTEND TIME TO
13                        Plaintiff,                ANSWER THE COMPLAINT AND
                                                    ORDER
14         v.

15   APPLE INC., a California Company,
16                        Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                  STIPULATION TO EXTEND TIME TO ANSWER THE COMPLAINT
                                                           CASE NO. 2:20-CV-01628-JAM-AC
 1             Defendant Apple Inc. (“Apple”) and plaintiff David Andino, by and through their respective

 2   counsel, hereby stipulate and agree to the following:

 3             WHEREAS, Mr. Andino filed the Complaint in this matter on August 13, 2020, see ECF

 4   No. 1;

 5             WHEREAS, Mr. Andino filed the First Amended Complaint on December 7, 2020, see ECF

 6   No. 11;

 7             WHEREAS, Apple moved to dismiss the First Amended Complaint on December 16, 2020,

 8   see ECF No. 16, the motion thereafter was fully briefed, and, on February 17, 2021, the Court

 9   entered a minute order vacating the hearing date and taking the motion to dismiss under advisement,
10   see ECF No. 21;
11             WHEREAS, the Court granted in part and denied in part Apple’s motion to dismiss by order
12   entered April 20, 2021, and established May 10, 2021, as the deadline for Apple to answer the
13   remaining claims in the First Amended Complaint, see ECF No. 22;
14             WHEREAS, on April 22, 2021, counsel for the parties met and conferred regarding Apple’s
15   request for a 60-day extension of the time to answer the First Amended Complaint due to the trial
16   commitments of the attorneys at Apple responsible for this matter, who are engaged in trial during
17   and through May 2021, necessitating the request for the extension to and including July 9, 2021;
18             WHEREAS, Mr. Andino has agreed to the requested extension and the extension will not
19   alter the date of any other event or deadline already fixed by the Court;

20             WHEREAS, the parties previously stipulated to an extension of time for Apple to respond

21   to the Complaint, ECF No. 6, and to a further extension to allow the plaintiff to voluntarily amend

22   and file the First Amended Complaint, ECF No. 10, and this is the third request for any extension

23   in this matter;

24             IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rules of Civil

25   Procedure 6 and 83 and Local Rules 143 and 144, that the deadline for Apple to answer the First

26   Amended Complaint shall be EXTENDED 60 days, from May 10, 2021, to July 9, 2021.

27

28

                                      STIPULATION TO EXTEND TIME TO ANSWER THE COMPLAINT
                                                               CASE NO. 2:20-CV-01628-JAM-AC
 1        IT IS SO STIPULATED

 2

 3   Dated: May 6, 2021               DLA PIPER LLP (US)

 4                                    By: /s/ Isabelle L. Ord
 5                                        ISABELLE L. ORD
                                          Attorneys for Defendant
 6                                        APPLE INC.

 7                                    REESE LLP
 8                                    By: /s/ Carlos Ramierz (as authorized on 5/5/2021)
 9                                        CARLOS F. RAMIREZ
                                          Attorneys for Plaintiff
10                                        DAVID ANDINO

11

12

13        IT IS SO ORDERED.
14

15   Dated: May 6, 2021               /s/ John A. Mendez
                                      THE HONORABLE JOHN A. MENDEZ
16
                                      UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                            2
                              STIPULATION TO EXTEND TIME TO ANSWER THE COMPLAINT
                                                       CASE NO. 2:20-CV-01628-JAM-AC
